Cooper, J.,
delivered the opinion of the court.
On the 28th day of March, the appellees brought suit on an open account against the appellants before a justice of the peace and filed their account that day. On the 4th of April, and before the return day of the writ, the plaintiffs filed another account, sworn to under the provisions of section 1627 of the Code. On the 14th day of April, the défendants filed their counter-affidavit in which, while not denying the correctness of the items of the account, they did deny the fact that the account was due on the day suit was instituted. The trial before the magistrate resulted in a judgment for the plaintiff from which the defendant appealed to the Circuit Court, where the case was tried before the judge, and again resulted in a judgment for the plaintiff.
On the trial of the case the plaintiff read his account and the affidavit thereto attached and rested, whereupon the defendants introduced their counter-affidavit and also one of the defendants, who testified that he had bought many thousand dollars of goods from the plaintiffs, and that they were always sold to him on sixty days time; that though nothing was said at the time of the purchase of the goods sued for he supposed the sale was on the usual time and not for cash. Other evidence was offered by defendant which was rejected by the court. The principal argument here has been as to the correctness of the ruling of the *569court upon this excluded testimony. In our view, this becomes immaterial since the facts proved did not warrant judgment.
The' affidavit of the plaintiffs to their account was not filed with the account when the suit was brought, but the defendant waived objection to this irregularity and filed a counter-affidavit by which they denied a material matter, to wit: that the account was due and payable. This put the burden of establishing this fact on the plaintiffs. They offered no proof whatever to overcome the affidavit of the defendants, and if the defendants had not introduced Mr. Rhodes as a witness the plaintiffs would have had no evidence whatever to sustain their suit. But on the testimony of Rhodes we think the judgment wrong. Where parties deal together in many transactions in a certain manner it is to be inferred fthat their dealings are to be governed by the custom unless something to the contrary is shown. If the plaintiffs had sold many goods to the defendants, and the invariable rule had been that the sales were on sixty days time, then the defendants in making the purchase of the goods sued for would reasonably infer that they were sold on the usual time, and if the plaintiffs did not so intend to sell they should have given them some notice of that fact. Railing to do this, the debt would be due not on delivery of the goods, but only at the expiration of the usual time on which the sales had previously been made.
Judgment reversed.